Citation Nr: 9902826	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol and drug 
abuse, generalized anxiety disorder, panic disorder, and 
major depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran had verified military service from June 1967 to 
March 1971.  His discharge for a second period of military 
service, from May 1975 to February 1979, was determined to 
have been under dishonorable conditions in an August 1979 
administrative decision.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The Board remanded this case to the 
RO for further development in October 1996, and the case has 
since been returned to the Board.

The claim of entitlement to service connection for alcohol 
and drug abuse, generalized anxiety disorder, panic disorder, 
and major depression will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans service medical records contain no evidence 
of any in-service psychiatric disorders.

3.  The veteran did not engage in combat with the enemy 
during service.

4.  The veteran does not have a clear diagnosis of PTSD based 
upon a verifiable stressor.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VAs duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  With 
regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a clear diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was engaged in combat with 
the enemy.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veterans lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veterans testimony is found to be satisfactory.  Such 
testimony must be credible and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veterans lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veterans testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veterans service medical records are 
negative for any psychiatric disorders, although two pre-
service nervous breakdowns are noted in his May 1967 Report 
of Medical History.  However, numerous VA and private medical 
records reflect a current diagnosis of PTSD.  The first 
evidence of this disorder is a December 1991 VA hospital 
report, which contains a diagnosis of [p]robable post-
traumatic stress disorder.  A VA psychiatric treatment 
record, dated in March 1992, contains an Axis I diagnosis of 
PTSD from combat in Vietnam.  The report of a May 1993 VA 
psychiatric examination contains diagnoses of chronic and 
severe PTSD, with depression; panic disorder without 
agoraphobia; and alcohol abuse in partial remission.  The 
examiner who conducted this examination noted the veterans 
reported history of traumatic events in Vietnam and indicated 
that [t]he veteran has experienced an event that is outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone.  Similarly, the 
examiner who conducted the veterans May 1994 VA psychiatric 
examination diagnosed moderate PTSD and a history of alcohol 
abuse and commented that the veteran experienced traumatic 
incidents in Vietnam.

As noted above, however, the veterans diagnosis of PTSD must 
be based on a verifiable in-service stressor for service 
connection to be warranted.  While the veterans examiners 
have related his PTSD to service, such medical nexus evidence 
is insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during his service in 
Vietnam or experienced a verifiable in-service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veterans 
military commendations, as listed in his DD Form 214N, and 
observes that he received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, and 
the Armed Forces Expeditionary Medal.  There is no indication 
that he received any combat-related citations, such as the 
Purple Heart or the Combat Infantryman Badge.  The Board also 
observes that the veterans service medical records do not 
reflect any combat-related injuries, such as a shrapnel 
wound.  

As such, the Board has considered the veterans reported in-
service stressors.  In a November 1994 statement, the veteran 
indicated that he witnessed and participated in unspecified 
civilian atrocities in Vietnam.  He noted that he was 
subjected to rocket and mortar attacks while assigned to the 
U.S.S. Tappahannock, and he indicated that such incidents 
took place during the summer of 1969.  He also described 
sniper attacks.  Additionally, he indicated that three of his 
friends were killed and/or wounded in Vietnam.  The Board 
also observes that, in a March 1997 statement, the veteran 
reported an incident in which patrol boats opened fire on 
Vietnamese fishing boats.

In view of the veterans reported stressors, the RO contacted 
the United States Armed Services Center for Research of Unit 
Records (Unit Records Center) in order to verify such 
reported stressors.  Materials received from the Unit Records 
Center include logs from the U.S.S. Tappahannock and 
confirmation that the veterans three friends were, in fact, 
killed in action in Vietnam.  However, the logs from the 
U.S.S. Tappahannock do not confirm either the rocket and 
mortar attacks or the attack on Vietnamese fishing boats 
reported by the veteran.  Moreover, there is no indication 
from the record that the veteran witnessed the deaths of his 
three friends; in fact, in his March 1997 statement, the 
veteran noted that he did not find out about these deaths 
until he read about them in a newspaper.  

In this case, the Board acknowledges that multiple post-
service medical records reflect a diagnosis of PTSD.  
Nevertheless, the veteran has not been shown to have engaged 
in combat with the enemy during his service in Vietnam, and 
the record is devoid of a clear diagnosis of PTSD based upon 
a verifiable stressor.  Under 38 C.F.R. § 3.304(f) (1998), 
service connection for PTSD is warranted only in cases of a 
diagnosis of PTSD based upon a verifiable in-service 
stressor.  As such, the Board finds that the preponderance of 
the evidence is against the veterans claim for service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veterans 
claim, this doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Having denied the veterans claim for service connection for 
PTSD, the Board observes that there is no basis to consider 
his claim for service connection for alcohol and drug abuse, 
generalized anxiety disorder, panic disorder, and major 
depression as secondary to PTSD; the veterans claim was 
initially certified to the Board in this form.  See 38 C.F.R. 
§ 3.310 (1998).  However, in order to afford the veteran 
every consideration with respect to his present claim, the 
Board finds that consideration of this claim on a direct 
service connection basis, under 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.303 (1998), is warranted.

In this regard, the Board observes that there is conflicting 
medical evidence as to whether the veteran currently suffers 
from a psychiatric disorder other than PTSD, and the record 
is unclear as to whether any such disorder is related to 
service.  The report of the veterans May 1993 VA examination 
contains diagnoses of PTSD with depression and panic 
disorder without agoraphobia.  As noted above, this examiner 
appeared to relate the veterans PTSD to service, but it is 
unclear from the report whether the veterans depression and 
panic disorder are related to service.  The Board also notes 
that a subsequent VA examination report, dated in May 1994, 
does not reflect diagnoses of these disorders.  In view of 
this, the Board finds that a new VA psychiatric examination 
would be helpful in clarifying the questions presented in 
this case.

Therefore, in order to fully and fairly adjudicate the 
veterans claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any current psychiatric 
disorders (aside from PTSD).  The 
veterans claims file should be provided 
to the examiner prior to the examination, 
and the examiner should review the claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
accomplished.  The examiner should 
clearly indicate whether the veteran 
currently suffers from a psychiatric 
disorder other than PTSD; if so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any such disorder is related to the 
veterans military service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the RO should readjudicate the 
veterans claim of entitlement to service 
connection for alcohol and drug abuse, 
generalized anxiety disorder, panic 
disorder, and major depression.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this remand is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this claim.  No action is required of the veteran until he 
is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
